Exhibit 10.2



SUPPLEMENT AGREEMENT



 

THIS SUPPLEMENT AGREEMENT (this "Agreement") dated as of March 24, 2009, is
being executed and delivered pursuant to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of December 21, 2006, as amended
by the First Amendment to Second Amended and Restated Revolving Credit
Agreement, dated as of September 26, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among NEWMARKET
CORPORATION, a Virginia corporation, as Borrower, the Lenders from time to time
party thereto, PNC Bank, National Association, in its capacity as Documentation
Agent for the Lenders, General Electric Capital Corporation and Bank of America,
N.A., in their capacities as Co-Syndication Agents for the Lenders, and SUNTRUST
BANK, as Administrative Agent, as issuing bank and as swingline lender, by PNC
Bank (the "Increasing Lender") and the Borrower, and accepted by the
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.



RECITALS



A. Pursuant to Section 2.23 of the Credit Agreement, the Borrower has notified
the Administrative Agent and each of the Lenders that the Borrower proposes to
increase the Aggregate Revolving Commitments under the Credit Agreement by the
amount of $7,250,000 provided, however, that at no time shall the Aggregate
Commitments exceed the unsubscribed amount of the Additional Commitment Amount.



B. The Increasing Lender has agreed to increase its Commitment to the amount
specified for it on Schedule I attached to this Agreement.



C. The parties to this Agreement are entering into this Agreement for purposes
of effecting the increase in the Commitment of the Increasing Lender, as
contemplated by Section 2.23 of the Credit Agreement.



Accordingly, each of the parties to this Agreement hereby agrees as follows:



1. The Increasing Lender hereby agrees to increase the amount of its Commitment
to the Borrower under the Credit Agreement to the amount shown as being its
increased Commitment amount on Schedule I attached to this Agreement. Such
increase shall take effect for all purposes of the Credit Agreement on the
Effective Date (as hereinafter defined) of this Agreement.



2. Each party hereto acknowledges and agrees that the Commitments of the
Increasing Lender and the other Lenders under the Credit Agreement are several
and not joint commitments and obligations of such Lenders. After giving effect
to the increased Commitment as provided in this Agreement, each party further
acknowledges and agrees that (i) the Commitments in effect for all Lenders under
the Credit Agreement shall be those shown on Schedule II attached to this
Agreement, (ii) Schedule II attached to the Credit Agreement shall be amended
and restated as set forth on Schedule II attached to this Agreement, and (iii)
upon any increase in the aggregate amount of the Revolving Commitments that is
not pro rata among all Lenders, any and all Base Rate Loans and Eurodollar
Loans, and any and all Letters of Credit that are outstanding under the Credit
Agreement on the Effective Date shall be subject to the provisions of Section
2.23(e) of the Credit Agreement.



3. Each party hereto agrees that this Agreement and the effectiveness of the
increased Commitment as provided in this Agreement shall be subject to
satisfaction by the Borrower of the following conditions and requirements:



(a) The Borrower shall have delivered to the Administrative Agent the following
in form and substance satisfactory to the Administrative Agent:



(i) a counterpart of this Agreement signed by the Increasing Lender, the
Borrower and the Administrative Agent;



(ii) a duly executed Revolving Credit Note payable to the Increasing Lender to
the extent requested by the Increasing Lender; and



(iii) a certification on behalf of the Borrower as of the Effective Date of this
Agreement that (x) no Default or Event of Default then exists, (y) all
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects on such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and (z) since the date of the
financial statements of the Borrower described in Section 5.1 of the Credit
Agreement, there has been no change which has had or could reasonably be
expected to have a Material Adverse Effect.



(b) The Borrower shall have paid to the Increasing Lender a fee equal to 0.50%
of the increase in Commitment of the Increasing Lender.



(c) The Borrower shall have paid to the Administrative Agent all costs and
expenses incurred by the Administrative Agent in connection with this Supplement
Agreement and the transactions contemplated herein, including without
limitation, all reasonable fees and expenses of counsel for the Administrative
Agent.



The date on which the foregoing conditions have been satisfied shall be the
"Effective Date" of this Agreement.



4. The Borrower represents and warrants to the Administrative Agent and the
Lenders that this Agreement has been duly authorized, executed and delivered by
the Borrower, and that the Credit Agreement, as supplemented and amended hereby,
constitutes the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.



5. The Administrative Agent and Required Lenders have waived the thirty (30)
days' written notice requirement of Section 2.23(a) of the Credit Agreement.



6. Except as supplemented and amended hereby, the Credit Agreement and all other
documents executed in connection therewith shall remain in full force and
effect. The Credit Agreement, as supplemented and amended hereby, and all
rights, powers and obligations created thereby or thereunder and under the Loan
Documents and all such other documents executed in connection therewith are in
all respects ratified and confirmed.



7. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.



8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



IN WITNESS WHEREOF, the Increasing Lender and the Borrower have caused this
Agreement to be duly executed and delivered by their respective authorized
officers and representatives, and the Administrative Agent, for the benefit of
the Increasing Lender, and all other Lenders under the Credit Agreement, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.



 

PNC BANK,



as Increasing Lender





 

By: /s/ Enrico A Della Corna

Name: Enrico A Della Corna

Title: SVP





NEWMARKET CORPORATION,



as Borrower





By: /s/ David A Fiorenza

Name: David A Fiorenza

Title: VP, Treasurer & Principal

Financial Officer



 

 

 

ACCEPTED THIS 24th

DAY OF MARCH, 2009:



SUNTRUST BANK,

as Administrative Agent



 

By: /s/ Mark A Flatin

Name: Mark A Flatin

Title: Managing Director

ACKNOWLEDGMENT AND AGREEMENT



 

The undersigned, NEWMARKET CORPORATION, as Borrower and each of the subsidiaries
of the Borrower listed on Schedule A hereto (each a "Guarantor" and collectively
the "Guarantors") acknowledge the execution, delivery and effectiveness of the
foregoing Supplement Agreement dated as of March 24, 2009 (the "Agreement")
entered into pursuant to the terms of that certain Second Amended and Restated
Revolving Credit Agreement, dated as of December 21, 2006, as amended by the
First Amendment to Second Amended and Restated Revolving Credit Agreement, dated
as of September 26, 2008 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), and hereby acknowledge,
confirm and agree as follows: (i) the Amended and Restated Subsidiary Guaranty
Agreement, dated as of December 21, 2006, previously executed and delivered by
the undersigned in respect of the obligations of the Borrower pursuant to the
Credit Agreement remains in full force and effect on and after the date hereof,
after giving effect to the increased Revolving Commitment as provided in the
Agreement, (ii) the Obligations as provided in such Amended and Restated
Subsidiary Guaranty Agreement shall include, without limitation, all borrowings
and other extensions of credit made pursuant to the Revolving Commitments as so
supplemented and increased, and (iii) nothing contained in the Agreement shall
in any way be deemed to limit, discharge, release or otherwise affect the
obligations and liabilities of the undersigned pursuant to such Amended and
Restated Subsidiary Guaranty Agreement, all of which obligations and liabilities
remain in full force and effect as provided therein and herein.

This Acknowledgment and Agreement made and entered into effective as of March
24, 2009.

 

[Signature Pages Follow]

NEWMARKET CORPORATION



By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: VP, Treasurer & Principal

Financial Officer

Afton Chemical Additives Corporation



 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



Afton Chemical Asia Pacific LLC



By: /s/ C.S. Warren Huang

Name: C.S. Warren Huang

Title: Manager



 

Afton Chemical Canada Holdings, Inc.



By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



Afton Chemical Corporation



By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: Treasurer

Afton Chemical Japan Holdings, Inc.



By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



AFTON CHEMICAL INTANGIBLES LLC



By: /s/ C.S. Warren Huang

Name: C.S. Warren Huang

Title: Manager



THE EDWIN COOPER CORPORATION



 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



Ethyl Asia Pacific LLC



By: /s/ Wayne C. Drinkwater

Name: Wayne C. Drinkwater

Title: Manager



Ethyl Canada Holdings, Inc.



 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



 

 

ETHYL CORPORATION



 

By: /s/ Wayne C. Drinkwater

Name: Wayne C. Drinkwater

Title: VP & Treasurer



 

ETHYL EXPORT CORPORATION



 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



Ethyl Interamerica Corporation



 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



ETHYL VENTURES, INC.



 

 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



Interamerica Terminals Corporation



 

 

By: /s/ M. Rudolph West

Name: M. Rudolph West

Title: Secretary and Treasurer



NewMarket Investment Company



 

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: VP, Treasurer & Principal

Financial Officer

 

 

NEWMARKET SERVICES CORPORATION



 

 

By: /s/ David A. Fiorenza

Name: David A. Fiorenza

Title: VP, Treasurer & Principal

Financial Officer

OLD TOWN LLC



 

 

By: /s/ Bruce R. Hazelgrove, III

Name: Bruce R. Hazelgrove, III

Title: Manager

 

Schedule A

to

Acknowledgement and Agreement to Supplement Agreement



 

Guarantor(s)

Address

Afton Chemical Additives Corporation

Afton Chemical Asia Pacific LLC

Afton Chemical Canada Holdings, Inc.

Afton Chemical Corporation

Afton Chemical Japan Holdings, Inc.

Afton Chemical Intangibles LLC

The Edwin Cooper Corporation

Ethyl Asia Pacific LLC

Ethyl Canada Holdings, Inc.

Ethyl Corporation

Ethyl Export Corporation

Ethyl Interamerica Corporation

Ethyl Ventures, Inc.

Interamerica Terminals Corporation

NewMarket Investment Company

NewMarket Services Corporation

Old Town LLC

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219

330 South 4th Street, Richmond, Virginia 23219



 

Schedule I



INCREASED REVOLVING COMMITMENT



Increasing Lender

Increased Revolving Commitment



PNC Bank $2,250,000